Name: Commission Regulation (EEC) No 3121/88 of 10 October 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11.10 . 88 Official Journal of the European Communities No L 278/29 COMMISSION REGULATION (EEC) No 3121/88 of 10 October 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and : in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3025/88 Q, as amended by Regulation (EEC) No 3073/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3025/88 to the infor ­ Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 11 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 197, 26. 7. 1988 , p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 250, 9 . 9 . 1988 , p. 12 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 197, 26. 7. 1988 , p. 10 . 0 OJ No L 271 , 1 . 10 . 1988 , p. 62. (8) OJ No L 274, 6 . 10 . 1988 , p. 28 . O OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 278/30 Official Journal of the European Communities 11 . 10 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) : I I  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 18,819 18,409 18,727 18,866 17,797 18,115 2. Final aids : \ I l (a) Seed harvested and processed in : \ I  Federal Republic of Germany \ \ \ l (DM) 44,83 43,87 44,62 45,00 42,50 43,52  Netherlands (Fl) 50,00 48,92 49,76 50,13 47,31 48,39  BLEU (Bfrs/Lfrs) 900,21 880,34 895,62 910,98 859,36 874,72  France (FF) 133,30 129,96 132,34 137,58 129,10 131,52  Denmark (Dkr) 161,32 157,60 160,39 164,99 155,42 158,23  Ireland ( £ Irl) 14,810 14,439 14,703 15,301 14,358 14,626  United Kingdom ( £) 10,772 10,445 10,644 11,429 10,619 10,714  Italy (Lit) 27 538 26 790 27 219 28 772 26 885 27 121  Greece (Dr) 2 022,90 1 916,52 1 926,10 1 912,00 1 692,50 1 641,84 (b) Seed harvested in Spain and II||II II processed : Illi IlII\  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2 796,73 2 733,71 2 775,23 2 785,05 2 619,31 2 629,95 (c) Seed harvested in Portugal and IlII||IlII processed : llllllIIII  in Portugal (Esc) 0,00 0,00 0,00 0,00 V 0,00 0,00  in another Member State (Esc) 4 114,37 4 034,17 4 073,13 4 077,24 3 868,30 3 863,53 11 . 10 . 88 Official Journal of the European Communities No L 278/31 ANNEX II Ai.ds to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) : llII  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,^00  Other Member States 21,319 20,909 21,227 21,366 20,297 20,615 2. Final aids : II Ill (a) Seed harvested and processed in : IIl  Federal Republic of Germany (DM) 50,73 49,78 50,53 50,90 48,40 ' 49,42  Netherlands (Fl) 56,61 55,53 56,38 56,75 53,93 55,01  BLEU (Bfrs/Lfrs) 1 020,37 1 000,50 1 015,79 1 031,70 980,08 995,43  France (FF) 151,99 148,65 151,03 156,54 148,06 150,48  Denmark (Dkr) 183,21 179,49 182,27 187,09 177,52 180,33  Ireland ( £ Irl) 16,889 16,517 16,781 17,411 16,467 16,735  United Kingdom ( £) 12,413 12,085 12,284 13,116 12,306 12,402  Italy (Lit) 31 530 30 782 31 212 32 860 30 972 31 209  Greece (Dr) 2 394,89 2 288,52 2 298,10 2 283,99 2 064,50 2 013,84 (b) Seed harvested in Spain and llllI processed : I \ \ \ I  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 3 182,27 3 119,25 3 160,76 3 170,59 3 004,84 3 015,48 (c) Seed harvested in Portugal and I \ \ I processed : I I I I  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 584,38 4 504,19 4 543,15 4 547,25 4 338,32 4 333,54 No L 278/32 Official Journal of the European Communities 11 . 10 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period ' 4th period 10 11 12 1 2 . 1 . Gross aids (ECU) : I  Spain 5,170 5,170 5,170 5,170 5,170  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 20,888 21,186 21,483 21,701 21,418 2. Final aids : \ \ 1 (a) Seed harvested and processed in (') : \  Federal Republic of Germany (DM) 49,77 50,47 51,17 51,74 51,08  Netherlands (Fl) 55,50 56,29 57,07 57,65 56,91  BLEU (Bfrs/Lfrs) 999,05 1 013,35 . 1 027,61 1 047,87 1 034,21  France (FF) 147,73 149,93 152,12 158,50 156,18  Denmark (Dkr) 178,95 181,55 184,13 189,86 187,30  Ireland ( £ Irl) 16,413 16,657 16,901 17,628 17,369  United Kingdom ( £) 1 i ,908 12,097 12,275 13,204 12,971  Italy (Lit) 30 488 30 954 31 331 33 188 32 659  Greece (Dr) 2 221,55 2 244,46 2 243,58 . 2 239,15 2 168,24 (b) Seed harvested in Spain and processed :  in Spain (Pta) 797,28 797,28 797,28 797,28 797,28  in another Member State (Pta) 3 147,43 3 193,41 3 230,91 3 251,70 3 207,63 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 199,71 6 256,60 6 290,66 6 308,59 6 249,89  in another Member State (Esc) 6 020,27 6 075,51 6 108,58 6 125,99 6 068,99 3. Compensatory aids : II||||li\  in Spain (Pta) 3 096,19 3 139,97 3 177,47 3 197,60 3 153,53 4. Special aid : IIIIIIll  in Portugal (Esc) 6 020,27 6 075,51 6 108,58 6 125,99 6 068,99 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,074940 2,070840 2,066790 2,062830 2,062830 2,052240 Fl 2,339220 2,335620 2,332210 2,328390 2,328390 2,317820 Bfrs/Lfrs 43,483500 43,476700 43,471700 43,456800 43,456800 43,452299 FF 7,063480 7,066170 7,068690 7,071780 7,071780 7,084020 Dkr 7,961780 7,962680 7,965110 7,968570 7,968570 7,986710 £Irl 0,774044 0,773801 0,773329 0,773214 0,773214 0,772901 £ 0,655742 0,657731 0,659496 0,661268 0,661268 0,666543 Lit 1 545,94 1 551,45 1 557,39 1 563,88 1 563,88 , 1 576,09 Dr 168,33600 170,09700 172,19300 173,69200 173,69200 178,74500 Esc 171,02900 171,90500 172,84700 173,79700 173,79700 176,50600 Pta 137,24400 137,71700 138,25800 , 138,75900 138,75900 140,31300